Wheeler, J.
The questions discussed so much at length at the bar by counsel, are not raised by the record, and consequently are not before the Court for decision. It does not appear by what proceeding, or upon what charge, or upon conviction for what offence, the appellant was in custody. For aught that appears, his confinement was legal; there is nothing to enable this Court to determine that the judgment of the District Court was not legal and proper.
It is scarcely necessary to say, that the agreed statement of the case, by counsel, not approved by the Judge, and made up months after the trial, is not such a statement of facts as this Court can recognize, if indeed the statement embodied the facts assumed in argument, which it does not. The judgment is affirmed.
Judgment affirmed.